DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Election/Restriction
A.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 75-99, drawn to a method of treating, classification undeterminable
II.	Claims 100-104, drawn to a method of classifying, classified in G16H 10/60


B. 	The inventions are distinct, each from each other because of the following reasons:
Inventions I and II are independent and distinct, each from the other, because the methods are practiced with materially different process steps for materially different purposes and each method requires a non-coextensive search because of different starting materials, process steps and goals.


C.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and recognized divergent subject matter as defined by MPEP § 808.02, the Examiner has prima facie shown a serious burden of search (see MPEP § 803). Therefore, an initial requirement of restriction for examination purposes as indicated is proper.


D.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 



2. Election of Species
This application contains claims directed to the following patentably distinct species –

Applicants are to elect one gene from claim 75

The species are independent or distinct because each gene would require its own, potentially non-overlapping search. In addition, these species are not obvious variants of each other based on the current record. Therefore, there is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.




3. Additional Information
	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship 

4. Election by Telephone
During a telephone conversation with Michael Shinall on 8/25/21 a provisional election was made with traverse to prosecute the invention of Group I, claims 75-99, drawn to IMPDH2, with traverss.  However, upon further examination, all species have been considered. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 100-104 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



5. Formal Matters
	Claims 75-99 are pending and are the subject of this Office Action.


6. Specification
A.	The use of at least the term NanoDropTM (paragraphs [0258], [0259]) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

B.	Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used. Hyperlinks appear at least in paragraph [0271] and in Table 7 on pages 102-103.


D.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

E.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.

	

7. Claim Objections
	Though not incorrect, for clarity, it is suggested that claims 76 and 92 be amended to “one clinical characteristic of said autoimmune disorder”.


	
8. Claim Rejections - 35 USC § 112(a) – scope of enablement

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	

A.	Claims 75-84, 86-90 and 92-98 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for determining which subjects would be responsive to treatment based on levels of the recited genes, wherein the condition is RA, does not reasonably provide enablement for determining treatment responsiveness of any other autoimmune disorder based on these genes. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to claiming determining treatment responsiveness of any other autoimmune disorder based on these genes. This rejection is not drawn to the ability to treat a subject with various autoimmune disorders, but to the ability to determine which subjects would be treatable (responsive vs. non-responsive) based on gene expression.
Applicants only provide guidance and working examples that biomarkers predictive of response to anti-TNF therapy in the context of RA (as stated in paragraph [0245]). While other autoimmune diseases do use anti-TNF therapy, the specification provides no guidance or working examples that these biomarkers would be predictive of a positive or negative response, nor is it predictable to one of ordinary skill in the art that other autoimmune conditions would be treatable based on the results of RA. 
Furthermore, the claims do not provide any level of gene expression that would be indicative of successful/unsuccessful treatment with anti-TNF therapy. Claim 75, for example, simply recites “measures expression of one or more genes”. The claims also do not recite whether these levels are elevated or decreased. The only apparent information is seen in Tables 1 (page 34) and 4 (pages 96-97). Figure 1 does provide some data, but it is unclear if this is sufficient to drawn the claimed conclusions.

	
	
B.	Claims 75-99 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for identifying genes involved in responsive/non-responsive subjects, does not reasonably provide enablement for identifying the level of expression which would allow the artisan to determine responsive vs non-responsive subjects. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The breadth of the claims is excessive with regard to claiming methods of identifying responders vs non-responders based on the level of one or more of the claimed genes. Applicants provide no guidance or working examples of any level of expression of any of the genes which would allow the artisan to determine whether or not a subject would be responsive or non-responsive to anti-TNF therapies. Given this lack of guidance regarding these levels in the claims, it is not predictable to one of ordinary skill in the art which patients would be responsive vs non-responsive to such a treatment.
Furthermore, according to Table 4, the genes identified are described as a “gene set”. Therefore, it is not clear if fewer than all of these genes would be able to identify responders vs non-responders. In other words, the claims require as few as one of these genes, but there does not appear to be guidance or working examples of anything less than the entire “gene set” as potentially indicative. Figure 1 provides a predictive value. Again, however, it is not clear how many genes would be required on an individual basis to meet the claim limitations. In addition, while Figure 17 provides the levels of various SNPs, the same issue appears to be pertinent. Furthermore, it is not clear if these are the only SNPs which are potentially involved. Similarly, Table 5 lists numerous additional SNPs with no apparent data – only that these are predictive based on an algorithm. The Table does state that these are indicative of non-responsiveness. Assuming arguendo this is enabled, there does not appear to be any guidance or working examples, nor would it be predictable, which SNPs would be indicative of responders.
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	


9. Claim Rejections - 35 USC § 112(a) – written description

First, the specification only provides written description of RA as a disease that is potentially differentially treatable based on the recited genes.  
Second, the specification does not appear to provide adequate written description of the levels of any genes which would be indicative of responders vs non-responders, nor which combinations of genes would be essential for such a determination. The claims recite that only one of the listed genes would be required for such an identification. However, it is not clear from the specification that each of these genes, alone, would be all that is required, nor any combinations other than the entire panel (e.g. Table 1 and 4 and Figure 1). A similar issue is raised regarding the SNPs of these genes.
The specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. Although these types of changes are routinely done in the art, the specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the nucleic acid or protein class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, RA, or the entire gene/SNP sets (taken as a whole) disclosed in Tables 1, 4 and 5), alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.

	


10. Conclusion
	No claim is allowable.




Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is (571)272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at (571)272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647